DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 6, 9, 11-12, and 14 are amended.
Claims 1-5 and 9-13 are withdrawn.
Claims 1-16 are pending.

Election/Restrictions
Applicant's election with traverse of claims 6-8 and 14-16 in the reply filed on February 8, 2021, is acknowledged.  The traversal is on the ground(s) that there is no substantial search burden between the two groups of inventions.  This is not found persuasive because Groups I and II are related processes.  For other related product inventions, or related process inventions, the inventions are distinct if (A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; (B) the inventions as claimed are not obvious variants; and (C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01.  Here, while the two groups of inventions share some claim elements, they are mutually exclusive from each other.  For example, Group I recites processing a transaction using checks, alternate account numbers, and alternate check numbers and sending authorization requests to a financial institution associated with the alternate account number.  Such subject matter is not recited in Group II.  In contrast, Group II recites performing .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 6-8 are directed towards a process and claims 14-16 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 6: Claim 6, as a whole, is directed towards the abstract idea of requesting multiple blockchain transactions to occur in order to transfer funds made using a check.  In particular, the claim recites receiving an authorization request including a transaction amount, an account identifier, and a check number.  A database, i.e., blockchain, is then identified based on the account number.  One of the records within the database includes the check number.  The method then generates two additional transaction authorization requests for transactions via blockchain.  The additional transaction authorization requests are then sent to a node associated with the blockchain.  In other words, the claim recites both Mental Processes as well as Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements as defined by the 2019 PEG:
receiving, by a receiver of a processing server, a first authorization request transmitted via payment rails, wherein the first authorization request is formatted according to one or more standards and includes a plurality of data elements configured to store transaction data, the transaction data including at least a transaction amount, an account identifier, and a check number; 
identifying, by a processing device of the processing server, a blockchain associated with the account identifier, wherein the blockchain includes a plurality of blocks, each block includes a block header and one or more blockchain data values, and a blockchain data value included in one of the plurality of blocks includes the check number; 
generating, by the processing device of the processing server, two or more additional authorization requests, wherein the additional authorization requests are blockchain transaction requests, including at least a recipient blockchain address, a funding blockchain address, and a payment amount, where the recipient blockchain address is generated using the same public key for each blockchain transaction request, and a total of the payment amount included in each of the blockchain transaction requests is based on the transaction amount; and 
electronically transmitting, by a transmitter of the processing server, each of the two or more blockchain transaction requests to a node in a blockchain network associated with a separate blockchain.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of a receiver of a processing server, a processing device of the processor server, and a transmitter of the processing server are computing components that serve to apply the abstract ideas.  Further, the recitation of blockchain transactions and the description of a blockchain database generally link the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Therefore, the additional elements, when considered individually and in combination, fail to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the Berkheimer Memo.  Here, as noted above, the additional elements of a receiver of a processing server, a processing device of the processor server, and a transmitter of the processing server are computing components that serve to apply the abstract ideas.  Further, the recitation of blockchain transactions and the description of a blockchain database generally link the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 6 is rejected as being directed towards patent ineligible subject matter.

Per Claim 14: Claim 14 recites abstract subject matter similar to that discussed above in connection with claim 6.  Because claim 14 recites the same additional elements recited in claim 6, the practical application and inventive concept analysis for claim 14 follows the analysis in claim 6.
Accordingly, claim 14 is rejected as being directed towards patent eligible subject matter.

Per Claims 7-8 and 15-16: 
Claims 7 and 15 recite the abstract idea of signing the transaction requests using a private key of a key pair, i.e., it recites Certain Methods of Organizing Human Activities as signing data is means for managing interactions between people.  Digitally signing, i.e., signing using a computer, fails to recite a practical application or an inventive concept as it is simply performing the abstract idea using a computer.
Claims 8 and 16 further describe what data is included within the transaction data.  In other words, it further describes a commercial interaction, i.e., a Certain Method of Organizing Human Activities. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2013/0048719 to Bennett in view of U.S. Patent Pub. No. 2011/0243394 to Matsuo et al. and NPL Mastering Bitcoin by Andreas M. Antonopoulos (Published 2014) (hereinafter, “Mastering Bitcoin”).
Per Claim 6: Bennet discloses:
A method for processing a multi-account check, comprising: (see Bennett at ¶ 39: The method 305 of conducting financial transactions starts at block 310.)
receiving, by a receiver of a processing server, a first authorization request transmitted via payment rails, wherein the first authorization request is formatted according to one or more standards and includes a plurality of data elements configured to store transaction data, the transaction data including at least a transaction amount, an account identifier (see Bennett at ¶ 39: A user conducts a sales transaction at the POS device using the proxy card. The plurality of monetary sources are typically banks, credit card companies and/or financial institutions that provide credit and debit cards to the user and are involved in such sales transaction. The method 305 of conducting financial transactions starts at block 310. A multi-source processing system (MSPS) receives a transaction request from the POS device at block 320. The transaction request comprises details of a sales transaction being conducted by a user, or details of financial transactions such as money withdrawal or a bill payment being conducted by a user. For sales transactions, the transaction requests include a list of items or services being purchased and the cost of those items or services, the delivery dates, the tax rate, the See also ¶ 35: The MSPS 113 keeps track of individual transaction accounts of a user associated with the proxy card. The proxy card is assigned a proxy card identification which is mapped to individual transaction accounts (credit card, debit card, charge card, checking, etc.) by the MSPS 113.)
generating, by the processing device of the processing server, two or more additional authorization requests, wherein a total of the payment amount included in each of the [[blockchain]] transaction requests is based on the transaction amount; (see Bennett at ¶ 40: Direct mode transaction involves conducting individual transactions with each of the targeted monetary sources and sending all received approvals and responses back to the POS device. Thus, the POS device and the user will be able to see details of individual transactions conducted with each of the targeted monetary sources. In this mode, the POS device receives more than one arrival/authorization code—it receives an approval and authorization code from each of the targeted monetary sources from the MSPS, which it records for the sales transaction. In an indirect mode transaction, the MSPS conducts sub transactions with each of the targeted monetary sources while appearing to conduct one single overall transaction. In this mode, the POS device receives one single approval and authorization code from the MSPS, which it records for the sales transaction. The MSPS decides whether the MSPS will support the indirect mode of transaction from the POS device to the selected monetary source(s) in the block 340.  See also 
electronically transmitting, by a transmitter of the processing server, each of the two or more blockchain transaction requests to a node (see Bennett at ¶ 42: If, at the block 340, the MSPS decides to support the indirect mode of transaction, then the MSPS generates sub-transactions for the selected monetary source(s) in a block 350. The MSPS generates the sub-transactions based on the user-defined rules, for example. Then, at block 360, the MSPS conducts sub-transactions with each of the targeted monetary sources, using appropriate user accounts.)
However, Bennett fails to disclose, but Matsuo, an analogous art of check-based transactions, discloses:
the transaction data including at least a check number; (see Matsuo at ¶ 140: In this case, the check processing apparatus 1 may determine that the handling of the check is approved when a combination of the account number of the drawer, a check number, and a check amount read from the check is contained in the allowed list.)
identifying, by a processing device of the processing server, a [database] (e.g., allowed list database) associated with the account identifier, and a [database] data value included in one of the plurality of blocks includes the check number; (see Matsuo at ¶ 140: In this case, the check processing apparatus 1 may determine that the handling of the check is approved when a combination of the account number of the drawer, a check number, and a check amount read from the check is contained in the allowed list.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett to also function with checks and determining whether that check is allowed to be used in a transaction as disclosed in Matsuo.  One of ordinary skill in 
However, the combination of Bennett and Matsuo fails to disclose, but Mastering Bitcoin, an analogous art of blockchain transactions, discloses:
wherein the blockchain includes a plurality of blocks, each block includes a block header and one or more blockchain data values (see Mastering Bitcoin at p. 163: Each block within the blockchain is identified by a hash, generated using the SHA256 cryptographic hash algorithm on the header of the block. Each block also references a previous block, known as the parent block, through the “previous block hash” field in the block header. In other words, each block contains the hash of its parent inside its own header. The sequence of hashes linking each block to its parent, creates a chain going back all the way to the first block ever created, known as the genesis block.)
wherein the additional authorization requests are blockchain transaction requests, including at least a recipient blockchain address, a funding blockchain address, and a payment amount, where the recipient blockchain address is generated using the same public key for each blockchain transaction request (see Mastering Bitcoin at p. 25: FIG. 2-8 depicts a transaction request with a recipient blockchain address (1GdK9U…), a funding blockchain address (1Cdid9K…), and a payment amount (.1 BTC)) 
While Matsuo discloses identifying a database including the check number, Matsuo does not disclose that the database is a blockchain.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuo so that it uses a blockchain as disclosed in Mastering Bitcoin to increase the integrity of the data stored (see Mastering Bitcoin at pp. 3-4: The key innovation was to use a distributed computation system (called a “Proof-Of-Work” algorithm) to conduct a global “election” every 10 minutes, allowing the de-centralized network to arrive at consensus about the state of transactions. This elegantly solves the issue of double-spend where a single currency unit can be spent twice.). 
Further, while Bennett discloses transmitting the transaction requests to a financial institution, it does not disclose transmitting the transaction requests to a node associated with a blockchain.  However, Mastering Bitcoin discloses transmitting transaction requests to a node associated with a blockchain (see p. 26: Alice’s wallet application can send the new transaction to any of the other bitcoin clients it is connected to over any Internet connection: wired, WiFi, or mobile. Her bitcoin wallet does not have to be connected to Bob’s bitcoin wallet directly and she does not have to use the Internet connection offered by the cafe, though both those options are possible too. Any bitcoin network node (other client) that receives a valid transaction it has not seen before, will immediately forward it to other nodes to which it is connected.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett so that it transmits the transaction to a blockchain network so that a cryptocurrency wallet may be linked to the proxy card and used to complete the payment, thereby increasing the number of payment options available to a consumer.

Per Claim 14: Claim 14 recites subject matter similar to that discussed above in connection with claim 6.  Claim 14 further recites the structural elements of a receiver of a processing server, a processing device of the processing server, and a transmitter of the processing server, which Bennet discloses (see ¶ 21: The multi-source processing system 113 communicates with the 

Per Claims 7 and 15: The combination of Bennett, Matsuo, and Mastering Bitcoin discloses the subject matter of claims 6 and 14, from which claims 7 and 15 depend, respectively.  However, the combination of Bennett and Matsuo fails to disclose, but Mastering Bitcoin discloses:
generating, by the processing device of the processing server, a digital signature for each of the two or more blockchain transaction requests using a private key of a cryptographic key pair, wherein each of the two or more blockchain transaction requests includes the digital signature generated for the respective blockchain transaction request. (see Mastering Bitcoin at p. 12: Joe’s mobile bitcoin wallet constructs a transaction that assigns 0.10 bitcoin to the address provided by Alice, sourcing the funds from Joe’s wallet and signing the transaction with Joe’s private keys.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bennett to use digitally sign transactions with the sender’s private key as disclosed in Mastering Bitcoin to enable a customer in Bennett to complete transactions using Bitcoin in addition to fiat currency.

Per Claims 8 and 16: 
wherein the transaction data included in the first authorization request further includes the public key. (see Mastering Bitcoin at p. 25: FIG. 2-8 depicts a transaction request with a recipient blockchain address (1GdK9U…).  Mastering Bitcoin further discloses that the blockchain address is the public key (see p. xvii: address (aka public key) A bitcoin address looks like 1DSrfJdB2AnWaFNgSbv3MZC2m74996JafV - they consist of a string of letters and numbers starting with a “1” (number one). Just like you ask others to send an email to your email address, you would ask others to send you bitcoin to your bitcoin address.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 10,423,938 discloses methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for receiving first information of a first negotiable instrument, at least a portion of the first information including a first unique instrument identifier physically encoded on the first negotiable instrument, the first unique identifier uniquely identifying the first negotiable instrument among a plurality of negotiable instruments, transmitting the first information to a distributed ledger system, the distributed ledger system maintaining a blockchain that records transactions associated with a plurality of negotiable instruments, receiving first validation information from the distributed ledger system, the first validation information indicating that first negotiable 
U.S. Patent Pub. No. 2018/0349882 discloses systems and methods for account agnostic transaction routing are disclosed. According to one embodiment, in an information processing device comprising at least one computer processor, a method for account agnostic transaction routing may include: (1) receiving an identifier for a first financial instrument for a transaction being conducted at a point of transaction; (2) retrieving a plurality of financial instruments associated with the identifier, the plurality of financial instruments comprising the first financial instrument; (3) retrieving at least one transaction routing rule associated with the plurality of financial instruments, the transaction routing rule specifying a condition for using one of the plurality of financial instruments; (4) identifying one of the plurality of financial instruments for conducting the transaction based on the transaction and the transaction routing rule; and (5) settling the transaction with the identified financial instrument.
U.S. Patent Pub. No. 2013/0132282 discloses the mobile device includes an NFC tag for near field communication. The NFC tag may include a first storage device and a second storage device. Personal data is stored on the first storage device, which is not accessible by a NFC reader device. Prior to a transaction, the personal data is transmitted from the first storage device to the second storage device, where the data is readable or accessible by the reader device. After transmission of the data to the reader device, the data on the second storage is erased. In this respect, the data is not available for eavesdropping by an unauthorized reader device. In one embodiment, the data remains stored in the first 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685